Citation Nr: 1648105	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by disorders that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16 (a). 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Service connection is in effect for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling and diabetes mellitus, type II, currently evaluated as 20 percent disabling; with a combined rating of 80 percent.  Thus, the minimum schedular criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

In the Veteran's claim for TDIU submitted in February 2009, the Veteran stated that he last worked full-time and became too disabled to work in June 2008.  He reported that he had no additional education past the tenth grade.  The Veteran stated that he last worked as a mechanic for a coal company from May 1977 until his retirement in June 2008.  At his February 2009 hearing before the Board, the Veteran testified that he was often quick to anger, lacked effective communication, had a short temper, and was unable to be around groups of people.  The Veteran indicated that not working made him feel valueless and exacerbated his PTSD.  He stated that people could set him off easily, and he did not want to be around anyone because he feared his temper would cause him to get in trouble. 

A December 2011 statement from the Veteran's psychiatrist provided a diagnosis of PTSD, agoraphobia, without panic attacks, and a specific phobia of heights.  The psychiatrist found that the Veteran

has severe agoraphobia which markedly limits his ability to have comfortable contact with persons in all situations other than therapeutic occasions where [the Veteran] knows and feels comfortable with the persons present.  The Veteran does not go on vacations or out in public with his wife and family other than on rare short outings to very selected, relatively well known locations, where public attendance is minimal.

The psychiatrist concluded "[i]n summation, . . . I do not consider [the Veteran] to be employable at this time due to severe agoraphobia accompanied by persistent avoidance of stimuli and persistent, although improved, symptoms of arousal associated with his combat experience in Vietnam." 

A January 2015 VA examiner noted that the Veteran displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He noted the Veteran had been previously hospitalized with suicidal thoughts.  The VA examiner noted the Veteran experienced irritable behavior and angry outbursts, with little or no provocation which was typically expressed as verbal or physical aggression toward people or objects; an exaggerated startle response; problems with concentration; and sleep disturbances, such as difficulty falling or staying asleep or restless sleep.  The examiner reported that the Veteran had difficulty adapting to stressful circumstances, including work or a work-like setting.  The VA examiner further indicated that the effect of the Veteran's service-connected disabilities on the Veteran's ability to obtain and maintain employment was severe.  The examiner opined that the Veteran's PTSD symptoms had increased.  It was noted that the Veteran had been under active care of a psychiatrist and continued to take medications.  The examiner indicated the Veteran's symptoms kept him from going out or socializing.  The examiner reported that the Veteran did not like to be around people; his patience level was low; he was angrier, which caused interpersonal issues with his wife and family.  The examiner stated that the Veteran was not able to cope with stress, and would have difficulty holding a job because of irritability, problems with focus, and concentration for a sustained amount of time; and would have difficulty keeping up with the routine and schedule of work because of ongoing problems with anxiety, mood, irritability, concentration problems, interpersonal issues, and low patience, with poor coping.  The VA examiner reasoned that these issues would preclude the Veteran from securing and following a substantially gainful employment, consistent with his education and occupational experiences. 

Therefore, the Board finds the probative evidence supports the Veteran's claim for entitlement to TDIU.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


